Citation Nr: 1804500	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia, undifferentiated type (schizophrenia).  

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to VA treatment under 38 U.S.C. § 1702.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 2, 1975 to May 16, 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran was discharged from service due to ineptitude.

2.  The Veteran's schizophrenia was first shown over thirty years following service discharge and is not otherwise shown to be related to any event, disease, or injury in service.  

3.  A psychosis was not shown within two years of service discharge.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include schizophrenia, was not incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(c) (2017).

2.  The criteria for service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702(a), 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.384, 17.36 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an April 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  See also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, service personnel records, and post-service treatment records.

A VA examination is not necessary to decide this claim.  The only evidence indicating in-service onset of schizophrenia symptoms comes from the Veteran's self-reported history of hearing voices during service; however, as noted in greater detail below, these statements are outweighed by the other evidence of record dated contemporaneous in time to service, and therefore lack probative value.  The service treatment records and service personnel records clearly establish that the Veteran entered service with a pre-existing mental deficiency, characterized in service as ineptitude.  Accordingly, any medical opinion linking the Veteran's schizophrenia to service would be purely speculative.  


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.304(c).  

In this case, the Veteran asserts that he was discharged from service because he started hearing noises and seeing things that were not there.  See May 2011 statement in support of claim.  

This assertion is not supported by the service treatment records or the service personnel records.  Rather, these records show that it was recruiter error to allow the Veteran to enlist in the Marine Corps, noting that the Veteran had only 8 years of education, with 7 of 8 years in a special school.  He could neither read nor write proficiently, and was described as slow.  The Veteran was discharged from service after only 41 days of active duty by reason of mental ineptitude (mental deficiency), which existed prior to service.  

This is consistent with the Veteran's assertion that he could not learn what was being taught to him as fast as the Marines wanted him too.  He had trouble understanding what was being taught to him.  See May 2011 statement in support of claim.  

Although the findings in the personnel records suggest that the Veteran had a learning disability, the records are completely negative for any complaints or findings of schizophrenia, psychosis, or any other mental illness.  The Veteran's entrance examination was negative for complaints and findings of mental illness.  

Likewise, a May 1975 memorandum notes that the Veteran had been examined prior to discharge and it was determined that there were no defects which would disqualify the Veteran for the performance of his duties or entitle him to disability benefits from the Naval Service.  Further, it was determined that the Veteran had not suffered any injuries or illnesses during his period of active duty except for the following:  bilateral foot pain, right-sided pain, and a cold.  

The Veteran reported that he has received mental health treatment ever since he was discharged from service, but in support of his claim, he only submitted mental health records dating back to 2010.  

Moreover, the private mental health records dating back to 2010 include a September 2010 clinical assessment form indicating that the Veteran received mental health treatment in 1995, and again in 2007, but not earlier.  

The September 2010 assessment also notes the Veteran's self-reported history of visual and auditory hallucinations of deceased relatives "for over a decade," which is many years after discharge from service.  

Additional private treatment records dating from April 2012 to December 2015 were obtained, and they show that the Veteran continues to take medication for anxiety, depression and schizophrenia, but they do not provide any additional pertinent evidence to support the Veteran's claim that his schizophrenia had its onset during his 41 days of active duty.  

In summary, the service records do not support the Veteran's assertions that his schizophrenia had its onset during service.  Rather, they show that the Veteran was found unsuitable for service due to a learning disability (ineptitude, or mental deficiency).  Likewise, the Veteran's statement in May 2011 that he began hearing voices and seeing things that weren't there during service is internally inconsistent with his self-reported history in 2010 that he had experienced visual and auditory hallucinations for "a decade," which is over 15 years after service separation.  Moreover, this timeline is more consistent with the Veteran's reports that he received psychiatric treatment in 1995, without any indication of earlier treatment or symptoms.

The Board places greater weight on the service records, which were prepared more contemporaneous in time to his period of service rather than the Veteran's inconsistent statements regarding the onset of visual and auditory hallucinations.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  The Veteran's statement as to the onset of his hallucinations is not found credible, and he has not otherwise submitted competent evidence indicating a relationship between his schizophrenia and service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

Accordingly, the weight of the evidence is against a finding of in-service incurrence of schizophrenia or that schizophrenia is otherwise related to any injury or disease in service.  

For these reasons, the preponderance of the evidence is against the claim and service connection for schizophrenia is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.  

III.  Eligibility for Treatment under 38 U.S.C. § 1702

The Veteran contends service connection for psychosis is warranted for treatment purposes.

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C. § 1702.

Psychosis is defined in 38 C.F.R. § 3.384 as any of the following disorders listed in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

As an initial matter, the Board notes that the Veteran had active service from April to May 1975; therefore, he is considered a Vietnam War era veteran.  However, the evidence must still show that he developed an active psychosis within two years after discharge or release from the active military, naval, or air service.

As noted above, the weight of the evidence is against a finding of mental illness until many years following discharge from service.  The competent evidence of record does not show an active psychosis until 2010; and, the 2010 records do not suggest that the Veteran developed an active psychosis until at least the 1990's.  Moreover, the Veteran's statement as to the onset of his hallucinations was found not credible as noted above.  

In summary, the Veteran does not have a diagnosis of psychosis in the required period specified in the statute under which the benefit is sought.  Accordingly, the preponderance of the evidence is against the claim and as such, service connection for a psychosis for treatment purposes under 38 U.S.C. § 1702 is not warranted.


ORDER

Service connection for schizophrenia is denied.  

Service connection for a psychosis for treatment purposes under 38 U.S.C. § 1702 is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


